OFFICE   OF THE A’ITORNEY    GENERAL    OF TEXAS
                           AUSTIN




                                              ative    date of Bouae
                                                      Aat of S&h Leg-




48th 343gblatur8.




                                         of   the 3enste




                               a/ Bob Darker
                              secretary 0Y cm3 3eaat.o

              a/     F'rlce Drnlel
             Speaker of the iiouae of Eiepre8eatative8
                                                                         ,.
                                                                       85’




       $&ah 24, 1943, by the folloving         Votes   Yeas 102,
       Nwa 5.
           /a/        Clsrenae Jane*
          i&et     Clerk of the house of’ Repressntatives
                                    PILRDnIT3RoFFIcPoF
                                    SIX SxoRETAxYOF STATX
                                    THIS 2nd lax OF A it 1943
                                    A~',~WS&=~~&kRU'=S
                                             P
         a/ Coke R. Stevenson             $earetsry of State
             Oovernor n

            The bill    containa   an eamrgenay clause.
            Seotlan 39 of Article      Ilx   of the Constituttiuu of
Ga8,     reads as r0lm8 a
             "X6 .tiv passed by the Iagialature,   exoept
       the genwal appropriation     aat, shsll tske effeot
       or go into forae until nS.natg    dsr8 sSter the ad-
       journment   of the semdon at vhisia It vas enssted,
       unless ln aase OS an emergemay, vhlah emergenay
       mustbeM~eased.S.naprssabl.e         or in the body OS
       the rot, the &@laturo       shall, by vote OS tva-
       thuds OS a ll th e memb er sa b a ted to la a hB ~use,
       othervise direct;  M id tote   to be takea by Teas
       and nays,    and entered upan the journsls.”
           Zn sm apln$om of tbls departmsnt dated Idaroh 26, 1922,
by ths Honorable Wallace lifmklna, Assistant Attorney ffeneral,
vhlah opinion vs8 approved by the Romorablo U. A. Keelfae,      At-
torney Genersl, it Yam held tbst Were 8 bill     aarrylne sn ew-
prey alwse and dlreatiq      that it beaame 4ffeatlve   an a date
aertain,  passes the House and &n&e under suspsnslon OS the
rule requiring bills   to be resd on three seversl dsys, or ps88es
both houses vith three several days’. aon8idWsticui,    and the
flnsl psssage in either ‘instsnao is by recorded tvo-thirds     v6tc.
the bill becanes effective   as direotsd  by the Legislature,   but
ii in final ptmsage the House or 3enat.s concurs in an sSnaidrPsnt
it must be by tvo-thirds   vote tskan by yeas and nsys and a&
vote entered OS reoord in tha journals,    before such bill cS0
become eftectlvs  as an emergenaymeasure.
                                                                      .
                                                                           8%

Ih&artment 0S Agriculture,      psge 3


           In   the opinion   above   referred   to it vas saldr
           90 hold that & tvo-thirds       reaorded vote is
     unneoesaar~ in oorrourring on suoh amendment Ye
     mustaonolude    thatin    saane prior stage air the pro-
     oeduro of a bill It vas ilnally       psssedd, %vo lines
     OS author&t188 exist ou the defhltlon          oi rlnsl
     P-We*      UUls   the  vomiing   ,oi our  statute  is auf-
     fib&e&   to support the sozaaluslon above, yet lf
     it be neaessar~ to adhere to or resirrt one ol the
     two lines OS &nthoritles     asntLone6 ve vould sm-
     bmerths    holbtngtbstvotlnguponsuah            snsmsnd-
     ment as ve have bef0re.us     Is voting u+n the final
     pesoage or the bill.'
          Jlnoe the renditlan  of this dspsrtaent~s          opinion ti,
1922 the tvo bigbest oourta of Texas hsve followed           tr?e sazue
rule 8s eunaunoad fn that~ opinhxh
            In EX psrte Mcry, 40 9. W. (2d) 811, the Court of
CrlaUnal Appeala. of Texas In 1931, Ln passing Npon 8 8i1ULer~
question to the one vith vhlah ve'are hare aonoerned, said:      ,~
             .        It seems enough to ray thst a reasan-
      bbls &id*l~g,giaal lnterprstatlon      or the .aamtrollln$
      provision of the Constitution      of this state aau-
      fore upon t&e Legislature      both the power, by a
      reaorti vote vlth majority or tvo-thirds          or the
      members of each house, to ahauge         the tine within
      vhlah an aat of the Legislature        llvry ordlnsrll7
      beaoasp: effective,    and requires that they       exsr-
      CLSO sudh autharlty and povsr at the time vhen
      they beaome avsre of the ternq ot the law as fln-
      ally agreed upon.      Previous gctlon up- a 5111 %
      its ieltiaf    stages,  before purterial     md rsdlcsl
      absnges have been nods, vould not aontrol."
          In Caplea v. Cole, 102 3. W. (2d) 173, the Supreme
Court of Texas in 1937, ln an opinion vrltten   by Jurtiae
3bsrp, with reference to a sIpilsr  question vlth vbiah ve
are here amaerned, saldr
            *This precise question has never been be-
      fore this oourt for decision.   A conflict has
      arisen by reasoa af EM opinion rendered by the
      court or Civil .+peals 3t Zort Worth, in the case
  .. .

DtqNrtMnt
        of &rlculture‘~‘~ge4

         of uilsonI* rounsOounty aardvlr0a Furniture
              262 3. IL 873, andM OpipiOP rendered by
         t~‘Couz%~tC~imfnalA~ala         iatha  case of XX
                l&y, ll8 Tui~Cr. R. 165, 40 3. W. (26)
         F-11.  IA tha Wilaoa Case the Court oi Clvllhp-
         pealahald,I.noiieot,    thattha9aaaa2a     of abill
         rsuulred to be takan by ayes ad nays is tha
         rot. by *hLoh Woh houu 8da9ta it:aiter final
         ,rWdln& and not~th8t vote by vhloh tha house la
         vhfoh it arfgirvkd may subarqcentlyoonaur in
         mmta         aadai~brthe other house.    !thla ease
         did not rbmch th0 Suprenu,Court, 80 far as our
         records ahav, aad the ho&king thmeln hna never
         been approved 0 diaagprovsd’by      thla aomt.       In
         the &lay Case tha Court ot Crimlzial Appoala held,
         in aubatana8,   that a auhatitutebill,     dlffarent
         froa tha orl&nal    bill, and not passed by a record
         vote d1011ing ,OQOQW~~~CO   0r .tv0-thud8 or th0
         bgialatuve,  ,vaa lnefr0ctiv0 88 in amergonoy
         maaauro; and that the pouer to make an emarganay
         ~aaure muat,k axemired vhan the k@.alaturo
          begoars ar8ro.d      the torma ocntalned in tha bill
          8a SInally agreed i~pon and passed.      !Ihe Court of
         ,Clvil&w8la      follovad    the rula a~ouaoad bp tha
          Court of OrimLnal Appsala in the May Case, and
         .hald that the vote upon tha asendamnta,and not
         tha vote   t&pm the original   bill,   vould oontrol.
          . . .
               8. . . .

                9nMklerrorr, ve agree vith th0 how         OS
         the CourtcfCx’lminalA9peale       in the xay ma., and
         hold that this bill bsoama effeotiva     Umadlatoly
         ast0r ftr paaa~ge.     It is olear ‘that the objeot
         of the provision    cf the Constitution  above quoted
         i8 ribat  if tt bill i8 t0 th    0sr88t b5dm0iy
         on its passage, it nuat     containan    emergbnop
         clause, aab awh bill must be passed by a vote
         or two-thirds  ol all the numbers olaotad to eaoh
         house, and auuh Vote to be taken by yeas and nays
         und entered u9M the journals.     We think the rule
         prcacribed bg the Constitution   also a99ll.e~ to
         amendmentsand reporta of conference oommlttws.
         If tfiia were not true, It is quite obvioua how
         tha rule could be abused.    A hax%uleaa bill night
         be parsec ia it8 inception bp the requlalte    vote,
                                                                          86C


Depactmento?Agriuultur8,pa~              5

       andthenbe     radfcallyamendedf3ndsucharaend-
       mento ba put into lmmdl~te offoot without tha
       vote r-tired by the Conatitutlon~ If auoh Were
       the rule, tha vok on the originalbillwouldoon-
       trol as to vhethm it beam8 a lav lmmdlat8lp
       artec its final passage, and not th8 f+rral vote
       aubaequsntly taken on th8 mmndmenta9;laoed there-
       on by the other branch of the Leglrlature,      and the
       plain provision    of the Courtitutlon   fMUidn8
       that it be adopted by l vote of two-thirds of all
       tha mombare ai oath botuo, in order to deolaro
       an omergonay,oould be wradodrm
          3enate.Bill3.34, Acts of~the 48th Legislature,   passed
the Senate by a votp of 27 yeas and-0 nays. Thereafter    it _ vaa
                                                                _
sent to the Hou88 vher8 It vaa aa8ncieciand paaeU a8 aaena8Q
by a vote of 102 yeas and 5 nay%    The bill was then rsturn8d
to the Senate vbere the liouse amendnenta were ooncurred in by
(L VlV8.VoO8 Vote, as reflected on page ,574 of the Senate Journal.
               la therefore the opinion of this department that
               It
Senate Bill Ho. 134, &to    of the 48th Legialaturro,la not of-
feotive   as an 8m8rgenoy mamu-   as the Sonat. Journal fails   tO
reflect  that such maawe reuelved the required tvo-thirds
vote of the San8te and fails  to refleot that the fInal Vote
oar taken by ayes end naya as requlmd by Section 39 of ASi-~
018 III of the constitution  of Texas.
            &'Isglalatwe           adjouriml on Hay 11, l943, &rb t&
bill   b8okaea 8ffeative       ninety full days after auoh date.     ~:
             With refezenae to &use Bill IIo. 52, Aota of the
48th Legialat~8,      ve have maa.ned the dOcum8nt as filed ie
the offlc8    or the Secretary of State and rind the f~l.l~Vln&
oertificatsa    and notations  endorsed on same:
                    / John Lee Smith            /a/ Price Daniel
                    eeldent of the senate       Speaker OS the Eouae
            *I hereby certirp that 3. 8. No. 522vaa pass-
       ed by th8 House on April 8, 1943, by tha fo1lovl.q
       votec        Yeas 112, Nay8 6.
                                        /a/ Clarence Jmea
                                        Chiei Clerk of the House
            'X hereby beatify  that li. B. lo.   52 vaa pass-
       ed by the Swat@ on April 21, W3,        by the iollov-
       fng vote:  Yes8 26, ilay 0.

                                   s/ Bob Barker
                                  Seoratary of the S8te

        'JlPiJRov3Dr
                        Data

                       Governor     PILED IH 5   OFFICE OF
                                    TM( SE’ORETARY‘3F STATE
                                    !FBIS 3rd MY OF XUY 1943
                                    PE ll O’CLGCXAm 30            ~I
                                    l6ImPRa~




           ThheHouse Journal rsfZeote On &a   1580-1681 that the
bill vaa jMaaod by that body by a Vote of 102 ayes u agUru& 7
nays on .;prll 8, 1943. It vaa passed b the 3anato bj- a vote,
of 26 yeas vith no naye on April 21, 19$3, as refleotaa on page
883 of the 3enate Journal.

          It :a observed that the bill vaa illed in the ofiioe
of the Searotary of State on May 3, 1943, without the algnat*
of the Oovvrmr. The bill was therefore   effective on X&y 3,
1943.
           Uhet vaa said ln this de~artment*a opkmn Xo. O-f&7,
which opinion vam addressed to the Somrable Sidney I&thmn, @eo-        ~~
rotary Of &kt@, uaciar date of June 1, 1943, i8 likeViSe ap&-
oable in thla instlnce.    In that opinion it vaa aaldr
              “Thhoreasoa r”or this anmmr la that the tven-
        ty days alloved to the Governor Und8r the olraum-
        etanoes stated by you vltnin which to file the
        Bill Vlth his objections    or approval are dnya of
        grace or prlvllsge   of time ulthln vhlch he may
        exerolae his discretion    of executive  approval or
        disapproval.    When, however, even though sizort 2f
        that period. he has exercisea   his prerogative,   te
        has fully f*mctioned,    the matter is out of hi8 COAX-
        trol,  and the Biil bacosles el’f’native according tO
                                                                                 862




     it.8torrrm
              88 though he had amleatml to oxsrofm
     the prl~lle~eof the full tventJday8 allovedhim.'
         ‘Phi8   department’s   opinion   MO.       O-1064   in   hereby   ax-
pronely ov~r~u.led,
                 lasoior88 it may oonfllet01th the hold-
2.qi1expretrred
              in thlr opinion.                  ,
                                                     -
    >
                                                    very truly your8




E%Z:db